DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 07/29/2019. This application claims wherein claims 1 – 20 are pending and ready for examination.  

                                      Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 07/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The specification at location [0016] and [0018] discloses “flooded a system” and “flooded the processing system”, respectively. However, at the remaining portions of the specification and claim assert that the records are flooded instead of the system that holds the record. The specification does not disclose what is meant by ‘a record is flooded’ but discloses that the system that holds the record is flooded.  For example, at the concluding sentence of paragraph [0018] of the instant specification discloses: The user aggregates the results to identify the user ID or jobname with the highest count (i.e., the unit of work that is flooding the SMF records).  The specification does not 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “flood” in claims 1-2, 7, 9, 10, 15, and 17-18 is a relative term which renders the claim indefinite. The term “flood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is advised to provide clarity between flooding the system and that standard of measure (threshold) that defines the flooding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaicher; Christopher Youngs, US 20180365259, December 20, 2018, hereafter referred to as Blaicher  Abramovitz.

          As to claim 1.  Blaicher teaches a computer-implemented method - Blaicher [0022] … Mainframe 101 executes processes discussed with reference to FIG. 5) for anomaly detection based on data records, the method comprising:
          receiving, by a processing device, the data records, the data records being of a plurality of data record types - Blaicher [0060] In FIG. 6, SF mainframe 101 receives or captures at 601 a data output stream with a set of SMF data from a mainframe (e.g., via data collector engine 305 in FIG. 3. Thereafter, at 603, mainframe 101 retrieves from memory a selection or predetermined criteria indicating classes, types of SMF field data values configured to be flattened. Here, the claimed ‘data records’ is taught by Blaicher as ‘output stream’ because the stream is a composite or collection of SMF (system management facility) data sent to mainframe 101);
         analyzing, by the processing device, the data records by comparing the data records of different record types - Blaicher [0062]  Stated differently, selection data engine 307 selects from the SMF data field values that match or belong to the class or type indicated by the field-type.  Here, the claimed ‘analyzing’ is taught by Blaicher as ‘match’ because a match requires a comparison between one or more elements which are the incoming data and previously stored data; and
         identifying, by the processing device and based at least in part on the analyzing, a unit of work that is flooding the data records as the anomaly - Blaicher [0060] Such a flattening criteria includes identifiers to determine whether or not a field value belongs to a class, category, or field-type configured to be flattened. A further discussion of the flattening criteria is discussed below with reference to control data structure shown in FIG. 10.  Here, the claimed ‘unit of work’ is taught by Blaicher as ‘flattening’ because flattening is a data transformation   BLAICHER DOES NOT TEACH anomaly detection based on data records, and identifying, by the processing device and based at least in part on the analyzing, a unit of work that is flooding the data records as the anomaly HOWEVER IN AN ANALAGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR ABRAMOVITZ TEACHES anomaly detection based on data records - Abramovitz [0186] A user may also annotate many elements throughout the user interface. Annotations serve to help document key events, key decisions, anomalies, tape system and environment information specific to an installation, and other user-selected or user-relevant information, and identifying, by the processing device and based at least in part on the analyzing, a unit of work that is flooding the data records as the anomaly – Abramovitz [0182]…the panel or view 1510 may include subpanels or smaller views that provide: details for the media (which may include a calculated media health indicator), current cleaning uses, media activity counts for a particular prior time period, media cell location information, most recent exchange data (which may include exchange errors, a write efficiency indicator, and a media suspicion level as well as other analytics results), drive health, and library information.  Here, the claimed ‘unit of work’ is taught by Abramovitz as ‘media activity counts’ which are further depicted in Figure 22A. The claimed ‘flooding’ is illustrated by Abramovitz as ‘7200 counts on 8/16/13 in Figure 22A.  Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of pattern recognition for anomaly detection taught by Abramovitz to the implementation system of Blaicher would have yielded predicable results and resulted in an improved system, namely, an implementation system that incorporates statistical analysis to security records management storage system thereby advantaging Blaicher using the technique of anomaly detection provided by Abramovitz. 

            As to claim 2, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 1, further comprising:
            implementing a mitigation action based at least in part on the unit of work identified as flooding the data records – Blaicher [0030] … if mainframe 101 process two billion transactions per day, mainframe 101 can implement processes to selectively capture and forward SMF data produced from such transactions. Mainframe 101 overcomes the need of having memory repositories (e.g., disk drives 315) dedicated to handle bottlenecks of SMF data that may occur when mainframe 101 operates close to its full capacity or at anomalous rates.  Here, the claimed ‘mitigation action’ is taught by Blaicher as ‘selectively capture’ since reducing the number of records will reduce the processing burden).

           As to claim 3, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 1, wherein the method is implemented as an application programming interface - Blaicher [0052] SF input interface 411 enables users or non-person entities to enter configuration files to, for example, update data included in flattening data structure 417, control data structure 419, targeted formats 421 or other suitable data structures and processor-executable instructions residing in SF server 205.  Here, the claimed ‘application programming interface’ is taught by Blaicher as ‘SF input interface 411’).

            As to claim 4, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 1, further comprising identifying a second anomaly by identifying features of interest across multiple data record types and determining a highest occurring feature of interest as being the second anomaly – Abramovitz [0186] and Figure 22A since at ‘186 … The pivot tables used in the aggregate views provide the ability to swap rows and columns. In tables, columns may be hidden, exposed, and reordered. These capabilities are exposed to the STA application users. A user may also annotate many elements throughout the user interface. Annotations serve to help document key events, key decisions, anomalies, tape system and environment information specific to an installation, and other user-selected or user-relevant information.  Here, the claimed ‘second anomaly’ is taught by Abramovitz as ‘anomalies’.  The claimed ‘across multiple data record types’ is taught by Abramovitz as ‘in the aggregate views’ as illustrated by Figure 3 Data Source 314 depicting multiple data records since at Figure 22A FIG. 22A illustrates a screen shot of a graph portlet 2210 that may be generated and displayed by the user interface module while a user is accessing/using an STA application.  Here, the claimed ‘feature of interest’ is illustrated by Abramovitz as ‘count’ which monitors media movement.  The rationale for Blaicher to consider the teachings of Abramovitz statistical analysis in claim 1 applies here in claim 4).

             As to claim 5, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 1, further comprising comparing the identified anomaly to historic data records to determine whether the anomaly is consistent or inconsistent with historic behavior – Abramovitz [0221 and 0236] since at ‘221 Of interest in identifying problems, a user can navigate through the history of use of media and drives, e.g., a user may identify a drive that has an error and obtain a list of exchanges for that "bad" drive to perform further analysis since at ‘236….The user interface module of the STA application is configured or adapted such that each of these portlets displays some information on how the user's monitored tape infrastructure or library environment is presently operating or has operated historically or both.  Here, the claimed ‘anomaly’ is taught by Abramovitz as ‘identifying problems’ which in this case is a bad media/drive whereas the claimed ‘behavior’ is taught by Abramovitz as ‘operating/has operated’.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention of Blaicher would have been motivated to update the implementation system of Blaicher with the (teachings of Abramovitz) and thereby gaining, 

             As to claim 6, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 1, wherein analyzing the data records further comprises sorting occurrences of identification features - Abramovitz [0083] The STA application provides considerable flexibility about the appearance of most of these display screens in the user interface. The tables shown in a multi view, for example, can be sorted. The rationale for Blaicher to consider the teachings of Abramovitz statistical analysis in claim 1 applies here in claim 4). 

             As to claim 7, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 6, wherein identifying the unit of work that is flooding the data records as the anomaly further comprises aggregating the data records created by each of a plurality of units of work, across record types, and identifying a highest count unit of work of the plurality of units of work as being the unit of work that is flooding the data records – Abramovitz [0180 and Figure 22A] since at ‘180  a libraries panel 1350 (which may show health by library model, volume of data reads and writes, exchanges for a time period, enters and ejects by counts over a monitoring time period, or the like). Generally, the subpanels/views may be used to give a user status of components of a tape infrastructure (such as status of libraries, media, and drives) and may show alerts in some embodiments for various components/portions of a tape infrastructure. An "Action" element may be provided in the health portlets to call monitoring personnel (customers of the STA application/service) into action.  Here, the claimed ‘aggregating’ in taught by Abramovitz as ‘counts’.  The claimed ‘plurality of units of work’ is taught by Abramovitz as ‘components of tape infrastructure because it is the   The rationale for Blaicher considering Abramovitz in claim 1 applies here in claim 7).
 
             As to claim 8, the combination of Blaicher and Abramovitz teaches the computer-implemented method of claim 1, wherein the data records are system management facilities records - Blaicher [0022] For instance, a selection of SMF records can be captured by mainframe 101 and forwarded to data warehouses 107. SMF is a mainframe operating system application used for the measurement of mainframe software services).
 
           As to claim 9, claim 9 is a system that is directed to the method of claim 1.  Therefore claim 9 is rejected for the reasons as set forth in claim 1.  

          As to claim 10, claim 10 is a system that is directed to the method of claim 2.  Therefore claim 10 is rejected for the reasons as set forth in claim 2.

           As to claim 11, claim 11 is a system that is directed to the method of claim 3.  Therefore claim 11 is rejected for the reasons as set forth in claim 3.

          As to claim 12, claim 12 is a system that is directed to the method of claim 4.  Therefore claim 12 is rejected for the reasons as set forth in claim 4.

          As to claim 13, claim 13 is a system that is directed to the method of claim 5.  Therefore claim 13 is rejected for the reasons as set forth in claim 5.

          As to claim 14, claim 14 is a system that is directed to the method of claim 6.  Therefore claim 14 is rejected for the reasons as set forth in claim 6.

         As to claim 15, claim 15 is a system that is directed to the method of claim 7.  Therefore claim 15 is rejected for the reasons as set forth in claim 7.

            As to claim 16, claim 16 is a system that is directed to the method of claim 8.  Therefore claim 16 is rejected for the reasons as set forth in claim 8.

           As to claim 17, claim 17 is a computer program product that is directed to the method of claim 1.  Therefore claim 17 is rejected for the reasons as set forth in claim 1.

           As to claim 18, claim 18 is a computer program product that is directed to the method of claim 2.  Therefore claim 18 is rejected for the reasons as set forth in claim 2.

           As to claim 19, claim 19 is a computer program product that is directed to the method of claim 3.  Therefore claim 19 is rejected for the reasons as set forth in claim 3.

          As to claim 20, claim 20 is a computer program product that is directed to the method of claim 4.  Therefore claim 20 is rejected for the reasons as set forth in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.

 /WILLIAM B JONES/Examiner, Art Unit 24911/11/2022


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491